IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20898
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DUCKIE RENNORD SHERFIELD,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-889-ALL
                       - - - - - - - - - -
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, AND EMILIO M. GARZA, CIRCUIT JUDGES.

PER CURIAM:*

     Duckie Rennord Sherfield appeals his guilty-plea conviction

and sentence for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1).   He challenges the

constitutionality of 18 U.S.C. § 922(g)(1) and contends that this

court should reconsider its jurisprudence regarding the

constitutionality of 18 U.S.C. § 922(g)(1) in light of Jones v.

United States, 529 U.S. 848 (2000), and United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20898
                               -2-

Morrison, 529 U.S. 598 (2000).   Sherfield concedes that his

arguments are foreclosed by this court’s precedent but seeks to

preserve the issue for Supreme Court review.

     Sherfield’s reliance on Morrison and Jones is misplaced.      In

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001),

cert. denied, 122 S. Ct. 1113 (2002), this court recently

determined that Morrison and Jones were distinguishable from an

18 U.S.C. § 922(g)(1) case like this one, emphasizing that “the

constitutionality of § 922(g) is not open to question.”     Id.

(quotation and citation omitted).   The judgment of the district

court is AFFIRMED.